Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-22-00640-CV

                                       Paul MICHAEL,
                                          Appellant

                                               v.

                               Maria Guadalupe MASCORRO,
                                         Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-CI-05662
                         Honorable Karen H. Pozza, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

      In accordance with this court’s opinion of this date, this appeal is dismissed for want of
prosecution. Costs of court for this appeal are taxed against Appellant Paul Michael.

       SIGNED December 7, 2022.


                                                _________________________________
                                                Patricia O. Alvarez, Justice